DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated November 26, 2020 directed to the Non-Final Office Action dated August 26, 2020.  Claims 1-18 are pending in the application and subject to examination as part of this office action.

Information Disclosure Statement
Applicants submitted an Information Disclosure Statements (IDS) on December 4, 2020.  Per 37 C.F.R. 1.98:
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
…
(3)
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).
The IDS recites two non-patent literature documents.  These documents are in Japanese without an accompanying concise explanation of the relevance or a copy of the translation.  These documents have not been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites, in part: 
receiving a second marking location information sent by a mobile terminal on a sending side, the second marking location information at least comprising a second location information of a second game scene on the mobile terminal on the sending side and a relative distance of a second marking location relative to a second virtual character controlled by the mobile terminal on the sending side, wherein the second marking location information is a location information determined, by the mobile terminal on the sending side, according to a second location marking operation detected by the mobile terminal on the sending side.
The examiner was unable to find any suggestion in the specification that the “marking location information” comprises a “relative distance of a second marking location relative to a second virtual character controlled by the mobile terminal on the sending side”.  
Applicant cites to [0079]-[0083] of the pre-grant publication of the present application.  The cited language discusses sending information of the marking location to another player in the game, but there is no mention that the marking location information includes the second player’s relative distance from the marking location.  Furthermore, it is unclear why the second player’s relative distance from the marking location (as recited in the claims) is relevant for displaying the marking location on the first player’s GUI, if the first player receives the location information of the marking operation.  Dependent claims 11 and 12 recite similar language and are similarly rejected.  Dependent claims 2-10 and 13-18 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Prior Art Rejections
There are no prior art rejections against claims 1-18, as currently amended.  Specifically, the examiner was unable to find prior art that reads on the following limitation “receiving a second marking location information sent by a mobile terminal on a sending side, the second marking location information at least comprising …a relative distance of a second marking location relative to a second virtual character controlled by the mobile terminal on the sending side”.
If applicants were to amend the claims to merely recite sending marking location information between players comprising second location information (without sending a relative distance of a second marking location relative to a second virtual character controlled by the mobile terminal on the sending side), the examiner would look for any multiplayer game where map markings can be shared among team members.  

Double Patenting
Based on the most recent amendments, the double patenting rejection is withdrawn.

Response to Arguments
Applicant’s arguments filed November 26, 2020, with respect to the current claim amendments have been fully considered and are persuasive.  There are no prior art rejections against claims 1-18, as currently amended.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715